The opinion of the Court was delivered by
Sekgeant, J.
The gi’eat object of the plaintiff in error, Braddee, in his applications to the Court of Common Pleas of Fayette county, and to the legislature after his failure in those applications, was to have the fact of payment of the bonds, on which the judgments against him had been entered, tried by a jury. This he eventually obtained by means of the Act of Assembly of the 1st of April 1837, and when the trial was had, the verdict of the jury decided that the bonds had not been paid. In the meanwhile, the defendant in error, Brownfield, proceeded with his executions on his judgments — sold the tract of land now in question at sheriff’s sale, as the property of Braddee, becoming himself the purchaser. The plaintiff in error contends, that the trial of the issue of payment was not the sole purpose of the Act of Assembly: that it went further, and in effect prohibited any proceedings before the trial to sell his property by execution on the judgments, and therefore the sale which took place, and under which Brownfield now claims title, was absolutely null and void to all intents and purposes whatsoever. This is a brief epitome of the matter in contest, and suffices to present the question raised between these parties on which the case turns, what is the true intent and meaning and operation of the Act for the relief of the plaintiff in error, passed on the 1st of April 1837?
The defendant in error contends, that this Act of Assembly, in interfering with the duties of a tribunal of justice, and dictating to them that they should open judgments confessed by bonds and warrants, and allow the plaintiff in error a trial by jury of the fact of payment, prescribing new conditions as to sales under the judgments, after the court had heard the parties, and decided that the judgments ought not to be opened, was in contravention of the constitution of Pennsylvania, and in no way affected his proceedings. It is certainly true that this species of legislation, for particular cases pending in courts of justice, by granting extraordinary privileges to one party or the other, out of the ordinary course of justice, is susceptible of abuse, and may lead to great injustice, and ought to be warily employed by a wise legislature. But for us to hold a law unconstitutional, it must be a plain violation of some provision contained in the constitution. It must be an ex post facto law, or a law impairing the obligation of contracts, *278or manifestly in collision with some constitutional provision. The exercise of a certain sort of superior equity jurisdiction of a remedial character, a kind of mixed power, partly legislative, partly ¡judicial, seems to have been practised by our legislature from time to time, in the shape of special laws like that before us. They have been looked at with jealousy by some, while others have considered them as necessary, under our frame of government, to prevent a total failure of justice in certain cases not falling within the control of ihe judicial branches. There is, at any rate, no clause in our constitution which prohibits them; and when a motion to that effect was introduced in the late convention which formed our present constitution, though the subject was much and ably canvassed, and the law now in question commented upon, no alteration was made on the subject. See Debates in Convention of 1837, p. 479, 544, &c.
Under these circumstances, it would be difficult to say that a law, granting a remedy to a party by referring the cause to another decision, or enabling him to sustain an action where he could not before sustain one, or removing an impediment in his way to obtaining a hearing and decision, or conferring powers, or ratifying imperfect acts and doings of officers, by which the rights of a party would otherwise be lost, is a violation of the constitution. Every case of the kind must be judged of by itself, according to its own peculiar circumstances. That there is a usurpation on the judiciary, which it would be unconstitutional in the legislature to assume, may, I think, be safely asserted. That, on the other hand, there are cases where the legislative and judicial powers so commingle, that the exercise of a certain kind of judicial authority in the passage of a law is in accordance with precedents, and not contrary to received constitutional principles, nor such as a court could annul, is perhaps equally clear. In the passage of the present law, the legislature have acted rather in the character of an appellate tribunal of justice, ordering, by way of mandamus, that to be done which they considered ought to be done, and which no existing appellate tribunal could relieve against, by interposing in a special case then depending in court before a competent tribunal, which had already heard and decided between the parties, and giving a remedy in that particular cause alone, without prescribing a general rule for the conduct of all the citizens of the commonwealth.
It is unnecessary, however, to pursue this subject further; because we are of opinion that, according to the proper construction of this obscure and ambiguous Act of Assembly, the sale of the lands by executions on the judgments after the passage of the Act, was not absolutely prohibited by the Act, but, on the contrary, was permitted under certain terms and conditions; or, in other words, that its enactment is, that if sales should take place, *279they should, in a certain event, be voidable, but not absolutely null and void to all intents and purposes whatsoever.
If the Act had contained only the provisions of the 10th section and the first part of the 11th section, down to the proviso, the conclusion might well be drawn, that all sales by execution were to be postponed until after the hearing and determination of the issue ordered by the Act, notwithstanding, in the preamble, the gravamen of Braddee’s complaint is recited to be, that he ha'd paid and satisfied the judgments in full, and the court had refused to open them; and that the facts set forth by the defendant, were such as could only be determined by a jury. But then comes the last clause of the 11th section, which provides, that if the jury find otherwise, (that is to say, that the bonds were not paid,) “ the said sales to remain in full force and effect.” What sales, are here referred to? By the settled principles in relation to Statutes, unless some other period be prescribed by the Statute from which it is to operate, it speaks from the time of its passage; its enactments are to operate in futuro, and are not to have a retrospect beyond the time of its commencement. The rule and law of Parliament is, that nova constitutio futuris formam debet imponere, non prceteritis. And this is not only the doctrine of the English law, but is also founded in the principles of general jurisprudence. Dwarr. on Stat. 680; 6 Bac. Mr. 370. The sales referred to, therefore, cannot, as is argued for the plaintiff in error, refer to such as might have happened to take place before the passage of the Act. For although the alias venditioni exponas had then issued, yet there is no pretence that any sale was had; nor is there an allusion in the preamble or Act, to a sale being in contemplation. The sales must necessarily be considered as those whieh should happen after the 1st of April 1837, and not before.
Taking into view, then, the whole tenor and scope of the Act, the legislature orders that the judgments be opened, that the plaintiff’s allegation of payment of the bonds shall be tried by a jury, and the rights of the parties be settled according to the event. If the plaintiff should choose to go on and sell, it was to be at the risk of having the whole sale set aside, in case he failed on the trial. On the other hand, the defendant was indulged with another trial, on the merits, before a jury, which was the main object of his complaint and application — with the power, if he succeeded, of treating any sales that might, in the meanwhile, take place, as a nullity. In opening a judgment, the legislature, like a court, may prescribe such terms and conditions as it sees fit. Opening a judgment, is not setting it aside, annulling, or reversing it. It is but a mode of allowing to the defendant a hearing on the merits, and a court may impose such terms as it deems propel’. The legislature, acting as a high and responsible tribunal, in a delicate matter, where they were about to interfere in a particular suit, a measure which is looked on with distrust *280in a community of laws, might choose to go to a certain extent, and no further. They might choose to say, we will provide you a hearing, but we will do nothing further to delay or hinder the security of the creditor. We will not take away his lien — we will not arrest his executions, if he chooses to go on and sell, and take the risk of the ultimate result. We think we do as much for you, as in justice and reason you can ask, when we allow you to go before a jury to prove your payment, and when we guarantee you from loss of your property, in case you establish your assertion of payment. But we will not tie the hands of your creditor in the meanwhile, when perhaps your assertion is unfounded, and when the fluctuations in the value of property, or the casualties of human aifairs, may operate to impair his security, if we do. Such appears to us to be the proper construction of the Act of Assembly, 1st of April 1837, considering all its different provisions, and the existing state of things apparent from the evidence. And it may be further observed, that, where a Statute of this kind is dark in its meaning, and ambiguous in its expressions, it ought not, in our opinion, to be strained farther, in derogation of the ordinary rights of a party to a suit, than is plainly warranted by its enactments. It is rather in the nature of a private Act of Assembly, conferring new and unusual privileges on a particular individual, and should receive a strict interpretation. Dwarr. Stat. 750; Cowp. 26; 4 Bing. 450 ; 2 Chitt. 610, 650. As to the word void used in the Act, in this as in many other cases that have occurred in the construction of statutes, when the language and meaning of the whole Act necessarily require it, it means voidable only. Prigg v. Adams, (Salk. 678); Winchcombe v. Winchester, (Hob. 166); Dwarr. Stat. 741.
Although, therefore, the court below, agreeably to the principles settled in Cash v. Tozer, (1 Watts & Serg. 519), erred in holding that the acknowledgment of the sheriiPs deed to the defendant Brownfield was conclusive and prevented an inquiry in this suit into the validity of the process and sale, yet the verdict and judgment were, for the reasons above given, correct, the sale not being prohibited by the Act of Assembly in the events that have taken place. Nor are the other circumstances referred to in the charge, of the manner in which the levy was made, (subject to the claim of Brownfield to 200 acres,) or the shade cast on the title, sufficient grounds for invalidating the sheriff’s deed.
Judgment affirmed.
The other case is also affirmed, being of opinion that no writ of error lies to this court from the Court of Common Pleas, on its refusal to open a judgment, or in receiving the acknowledgment of a sheriff’s deed.
Judgment affirmed.